     Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



CITY OF LAS CRUCES
and DOÑA ANA COUNTY,

       Plaintiffs,

v.                                                      Civ. No. 17-809 JCH/GBW

UNITED STATES OF AMERICA, et al.,

       Defendants.


 ORDER GRANTING IN PART AMERICAN LINEN SUPPLY OF NEW MEXICO
INC’S MOTION TO PERMIT DISCOVERY ON PLAINTIFFS’ ARRANGER CLAIM

       THIS MATTER comes before the Court on Defendant American Linen’s Motion

to Permit Discovery on Plaintiffs’ Arranger Claim, doc. 325. Having reviewed the

motion, doc. 325, and the attendant briefing, docs. 327, 328, and being fully advised in

the premises, the Court will GRANT the motion IN PART.

       Plaintiffs bring the instant suit pursuant to the Comprehensive Environmental

Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (“CERCLA”),

seeking cost recovery and contribution to costs incurred in cleaning up a hazardous

waste site in Las Cruces, New Mexico, known as the Griggs & Walnut Ground Water

Plume Superfund Site (“the Site”). See generally docs. 79, 306.

       Pursuant to CERCLA § 106(a), 42 U.S.C. § 9606(a), the U.S. Environmental

Protection Agency (“EPA”) pursued remedial action on the Site, due to high
     Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 2 of 9




concentrations of a hazardous chemical called tetrachloroethylene or perchloroethylene

(“PCE”). Doc. 235‐2 at 2. The EPA concluded that Plaintiffs were responsible persons

under § 9607(a)(1)–(2) (as owners/operators of facilities that released PCE) and ordered

them to implement and maintain a response action to clean up the Site. Doc. 235‐7 at 5.

During the administrative proceedings, the EPA considered other “potentially

responsible parties,” including various entities in Las Cruces that have used PCE in dry‐

cleaning operations. The EPA ultimately did not pursue action against these dry

cleaners because it found their distance from the Site and the lack of PCE concentrations

between their facilities and the Site made it unlikely that the dry cleaners contributed to

the Site’s contamination. See doc. 238‐3 at 2; doc. 235‐1 at 2.

       Plaintiffs originally brought this suit against only the United States of America

(through various sub‐entities). Doc. 1. The Court issued a scheduling order setting

discovery deadlines, including a deadline of July 9, 2018 for all parties to amend their

pleadings and add parties. Doc. 32 at 1. This deadline was ultimately extended to

August 23, 2018 by agreement of the parties. Doc. 59. On August 23, 2018, Plaintiffs

filed an amended complaint (“First Amended Complaint”) to which several new

defendants were added. Doc. 79. Therein, Plaintiffs alleged that, pursuant to 42 U.S.C.

§ 9607(a)(1)–(2), these new defendants, including American Linen, own and/or operate

facilities where dry cleaning using PCE occurred and PCE was released into the

surrounding soil, contributing to the contamination of the Site. Id. at ¶¶ 31–48, 57.


                                               2
     Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 3 of 9




Plaintiffs did not raise any other theory of liability against these new defendants. See id.

at ¶ 57.

       As the parties proceeded through discovery, they sought multiple extensions of

discovery deadlines. See docs. 87, 129, 146, 156, 180. On August 21, 2019, the case was

stayed by agreement of the parties. Doc. 189. After several extensions, see docs. 192, 204,

209, 214, the stay ultimately expired on July 17, 2020. Doc. 214 at 2. During the stay and

thereafter, Plaintiffs settled their claims against all parties except Defendant American

Linen (hereinafter “Defendant”). See docs. 216, 225, 236, 299.

       On August 26, 2020, more than two years after the pleading amendment

deadline, Plaintiffs moved for leave to amend their complaint to add new allegations

particular to Defendant. Doc. 232. Most significantly, Plaintiffs sought to assert a new

theory of liability against Defendant as an “arranger” for disposal of hazardous

substances including PCE. Doc. 232‐1 at ¶¶ 31–32, 51–55, 61, 71, 77; see 42 U.S.C. §

9607(a)(3); Burlington N. & Santa Fe Ry. Co. v. United States, 556 U.S. 599, 610–11 (2009).

This “arranger” claim is based on Defendant’s alleged arrangement with a third party

to dump PCE waste near the Las Cruces Dam. See docs. 290, 303, 306. On January 29,

2021, over Defendant’s objection, the Court granted Plaintiffs leave to amend their

Complaint to add this claim. See docs. 290, 296, 297, 298, 303. In so doing, the Court

accepted Plaintiffs’ argument that, prior to the April 2020 Remedial Action Progress




                                              3
      Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 4 of 9




Report and the subsequent expert analysis thereof, a claim based upon arranger liability

was not viable.

        While the dispute over the putative amended complaint was brewing, discovery

deadlines passed. On October 5, 2020, the motion regarding the amended complaint

was referred to the undersigned. Doc. 249. Four days later, the discovery period

previously set by the Court closed.1 See doc. 214. Several weeks later, the Court held a

hearing on the amended complaint. Doc. 278. On November 23, 2020, the undersigned

issued his proposed findings and recommendations on the motion, which the Court did

not adopt until January 29, 2021. Docs. 290; 303.

        Defendant now requests permission to conduct discovery “limited to the new

arranger liability claim” to include “fact and expert witness depositions, additional

expert reports, and interrogatories, requests for production and requests for

admission.” Doc. 325 at 1.

        Whether to extend or reopen discovery is committed to the sound discretion of
        the trial court…. [but] appellate decisions have identified several relevant factors
        …, including: 1) whether trial is imminent, 2) whether the request is opposed, 3)
        whether the non-moving party would be prejudiced, 4) whether the moving
        party was diligent in obtaining discovery within the guidelines established by
        the court, 5) the foreseeability of the need for additional discovery in light of the
        time allowed for discovery by the district court, and 6) the likelihood that the
        discovery will lead to relevant evidence.




1An exception to this deadline was permitted for the deposition of Plaintiffs’ expert witnesses. That
extension expired February 19, 2021. See doc. 276 at 1.

                                                     4
     Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 5 of 9




Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987) (citations omitted). As

reopening discovery modifies a scheduling order and thus requires a showing of “good

cause,” the most important of these factors is the moving party’s diligence. See Fed. R.

Civ. P. 16(b)(4); Candelaria v. Molina Healthcare, Inc., Civ. No. 18-725 WJ/GBW, 2019 WL

4643946, at *3 (D.N.M. Sep. 24, 2019) (collecting cases).

       Having considered these factors, the Court finds that they weigh in favor of

reopening discovery. First, it is undeniable that the trial is not imminent. In fact, a trial

date has not been set. Second, while Plaintiffs oppose the reopening, they should have

anticipated the likelihood of additional discovery when they moved, over the objection

of Defendant, to add an entirely new theory of liability approximately six weeks before

the close of discovery. Third, reopening discovery does not unfairly prejudice

Plaintiffs. As already noted, Plaintiffs vigorously argued that they could not have

brought the “arranger” claim any earlier than they did. The Court accepted their

position, so they cannot now argue that allowing discovery on this previously unviable

and unpled claim prejudices them. Fourth, the Court does not find a lack of diligence

on the part of Defendant. Certainly, the Court has been critical of Defendant’s approach

to discovery in certain respects. See e.g., doc. 304. And, as Plaintiffs argue, Defendant

could have pursued discovery on many facts which now bear on the arranger claim

given what it knew. Nonetheless, the opportunity to pursue the discovery on these

facts did not imply a requirement to do so. The Court cannot conclude that American


                                              5
      Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 6 of 9




Linen was not diligent by taking a passive approach to discovery when the arranger

claim had not yet been pled. Fifth, the Court certainly considered it foreseeable that

additional discovery would be necessary when it granted Plaintiffs’ motion for leave to

amend two years after the deadline to do so. See doc. 290 at 15. Nonetheless, it

considered the delay adequately justified and sufficiently important to permit the

amendment. But now that the amendment has been allowed, it is appropriate for the

discovery deadline to yield. Finally, the Court is persuaded that, given the dearth of

discovery focused on the previously unpled arranger theory of liability, an additional

period of discovery will likely lead to relevant evidence.

        Having determined that discovery should be reopened, the Court turns to the

question of scope and time. Defendant “American Linen is not seeking discovery on

Plaintiffs’ owner/operator claim. Discovery on that claim is closed.” Doc. 325 at 9. The

Court agrees. Discovery will only be permitted on matters related to the factual and

expert2 basis for Plaintiffs’ arranger claim.3 While the agreement in the most recent JSR

as to proper scope collapsed, the Court finds it appropriate and reasonable and adopts

it as follows:




2 In the recent JSR, the parties agreed that because “[n]o expert depositions in this case have been taken,”
questions in the expert depositions need “not be limited to the new arranger claims.” Doc. 313 at 19 n.2.
Such relief is beyond the scope of the relief sought in the instant motion. Nonetheless, the Court hopes
that the parties can again make this reasonable stipulation without further involvement of the Court.
3 This conclusion relates only to the relief granted pursuant to the instant motion. The Court takes no

position as to pending or future requests for reopening discovery on the owner/operator claim. See e.g.
doc. 314.

                                                      6
         Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 7 of 9




           Specific to Document 306, [the relevant] allegations are made in
           paragraphs 24, 39, 41-51, 60 and, to a limited extent, 61-62. Inquiry on
           paragraphs 61-62 will be limited to necessary costs of response that
           Plaintiffs allege have increased as a result of alleged PCE releases near the
           Las Cruces Dam. Subject to the Court’s ruling on any motions that may be
           brought in the future for leave to take additional Rule 30(b)(6) depositions,
           see Doc. 304 at 34, no fact discovery will be permitted on any topic already
           encompassed by the Amended Complaint; discovery for that complaint
           closed on October 9, 2020. To the extent that any of those paragraphs
           cited in Doc. 306 above relate to facts already pled (i.e., regarding any PCE
           releases at locations other than near the Dam), no discovery shall be
           allowed. Plaintiffs and American Linen may take discovery on any
           allegation, statement, claim, defense, denial or other averment made by
           American Linen in its forthcoming answer to Plaintiffs’ Second
           Amendment Complaint that differs from or supplements those made in its
           Answer to Plaintiffs’ Amended Complaint (Doc. 111).

Doc. 313 at 19. With respect to the number of interrogatories, requests for admission

and requests for production, Defendant seeks twenty-five of each type by each party on

any other party. Doc. 325 at 10. The Court considers this request excessive. While the

arranger theory of liability is distinct from the owner/operator theory of liability, it is

not an independent cause of action and the material facts substantially overlap.

Defendant choose to abstain from meaningful discovery prior to the filing of the

amended complaint. While the Court did not consider this decision to be a lack of

diligence, choices have consequences. Given the factual overlap and the fact that half

the cause of action still relates to the owner/operator theory of liability, the Court will

permit half the typical number of discovery requests – 13 of each type4 by each party on




4   For all requests, subparts shall be counted toward the limit. Responses will be due 30 days after service.

                                                        7
     Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 8 of 9




any other party. The Court will also permit a maximum of seven depositions by

Plaintiffs and seven depositions by Defendant, including expert witness depositions.

Each deposition will be limited to a maximum of 4 hours for fact witnesses, and 7 hours

for expert witnesses, unless extended by agreement of Plaintiffs and American Linen.

       The parties also spar over certain requested restrictions related to experts. See

doc. 325 at 10, doc. 327 at 14-16. The first restriction is sought by Plaintiffs who argue

that, if any discovery is permitted, the Court should only allow each party to “provide

one specifically limited expert report each, on the arranger claim only.” Doc. 327 at 13.

On this point, the Court agrees with Plaintiffs and adopts this restriction. Indeed, the

parties momentarily agreed to this approach. See doc. 313 at 19-20.

       The Plaintiffs further argue that this report may only come from the expert

already identified by Defendant -- James Bearzi. Doc. 327 at 14-15. The Court is

unpersuaded that, having concluded that Defendant should be permitted to disclose

one additional expert report, the identity of the expert should be circumscribed by the

Court. Consequently, in accordance with the schedule set out below, Defendant will be

permitted to use the expert of its choice for its expert report on the arranger claim.

       Finally, Defendant American Linen argues that Plaintiffs should be prohibited

from submitting an expert rebuttal report unless permitted by motion after showing

“the contents of American Linen’s expert report could not be reasonably anticipated.”

Doc. 325 at 10. The Court is utterly unpersuaded that such a restriction would be


                                              8
     Case 2:17-cv-00809-JCH-GBW Document 332 Filed 03/22/21 Page 9 of 9




appropriate. The permissibility of any expert rebuttal report from Plaintiffs shall be

governed by Fed. R. Civ. P. 26(a)(2)(D)(ii).

       The Court now turns to the time frame in which this additional discovery should

be completed. Taking guidance from the deadlines that the parties considered

reasonable in their recent JSR (see doc. 313 at 20), the Court establishes the following

deadlines for the additional discovery period (which opens upon the filing of this order)

and other impacted deadlines:

       Plaintiffs serve expert report on arranger claim – April 26, 2021;

       Defendant serves expert report on arranger claim – May 26, 2021;

       Plaintiffs serve expert rebuttal report as permitted by Rule 26(a)(2)(D)(ii) – June

       25, 2021;

       Discovery closes – July 19, 2021;

       Discovery related motions other than Daubert motions – August 6, 2021;

       Dispositive and Daubert motions – August 18, 2021;

       Proposed pretrial order sent by Plaintiffs to Defendant – September 17, 2021;

       Proposed pretrial order sent by Defendant to Court – October 18, 2021.

IT IS SO ORDERED.




                                                   _____________________________________
                                                   GREGORY B. WORMUTH
                                                   UNITED STATES MAGISTRATE JUDGE

                                               9
